

116 HR 753 : Global Electoral Exchange Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB116th CONGRESS1st SessionH. R. 753IN THE SENATE OF THE UNITED STATESMay 21, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACTTo promote international exchanges on best election practices, cultivate more secure democratic
 institutions around the world, and for other purposes.1.Short titleThis Act may be cited as the Global Electoral Exchange Act of 2019.2.Sense of CongressIt is the sense of Congress that—(1)recent elections globally have illustrated the urgent need for the promotion and exchange of international best election practices, particularly in the areas of cybersecurity, results transmission, transparency of electoral data, election dispute resolution, and the elimination of discriminatory registration practices and other electoral irregularities;(2)the advancement of democracy worldwide promotes American interests, as stable democracies provide new market opportunities, improve global health outcomes, and promote economic freedom and regional security;(3)credible elections are the cornerstone of a healthy democracy and enable all persons to exercise their basic human right to have a say in how they are governed;(4)inclusive elections strengthen the credibility and stability of democracies more broadly;(5)at the heart of a strong election cycle is the professionalism of the election management body and an empowered civil society;(6)the development of local expertise via peer-to-peer learning and exchanges promotes the independence of such bodies from internal and external influence; and(7)supporting the efforts of peoples in democratizing societies to build more representative governments in their respective countries is in the national interest of the United States.3.Global electoral exchange(a)Global electoral exchangeThe Secretary of State is authorized to establish and administer a Global Electoral Exchange Program to promote the utilization of sound election administration practices around the world.(b)PurposeThe purpose of the Global Electoral Exchange Program described in subsection (a) shall include the promotion and exchange of international best election practices, including in the areas of—(1)cybersecurity;(2)results transmission;(3)transparency of electoral data;(4)election dispute resolution;(5)the elimination of discriminatory registration practices and electoral irregularities;(6)equitable access to polling places, voter education information, and voting mechanisms (including by persons with disabilities); and(7)other sound election administration practices.(c)Exchange of electoral authorities(1)In generalThe Secretary of State may, in consultation, as appropriate, with the United States Agency for International Development, make grants to any United States-based organization described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from tax under section 501(a) of such Code with experience in and a primary focus on foreign comparative election systems or subject matter expertise in the administration or integrity of such systems that submits an application in such form, and satisfying such requirements, as the Secretary may require.(2)Types of grantsAn organization described in paragraph (1) may receive a grant for one or more of the following purposes:(A)To design and implement programs bringing election administrators and officials, including government officials, poll workers, civil society representatives, members of the judiciary, and others who participate in the organization and administration of public elections in a foreign country that faces challenges to its electoral process to the United States to study election procedures in the United States for educational purposes.(B)To design and implement programs taking the United States or another country’s election administrators and officials, including government officials, poll workers, civil society representatives, members of the judiciary, and others who participate in the organization and administration of public elections to study and discuss election procedures for educational purposes.(3)Limits on activitiesActivities administered under the Global Electoral Exchange Program may not—(A)include observation of an election for the purposes of assessing the validity or legitimacy of that election;(B)facilitate any advocacy for a certain electoral result by a grantee when participating in the Program; or(C)be carried out without proper consultation with State and local authorities in the United States that administer elections.(4)Sense of CongressIt is the sense of Congress that the Secretary of State should establish and maintain a network of Global Electoral Exchange Program alumni, to promote communication and further exchange of information regarding sound election administration practices among current and former program participants.(5)Further limitsA recipient of a grant under the Global Electoral Exchange Program may use such grant for only the purpose for which such grant was awarded, unless otherwise authorized by the Secretary of State.(6)Not duplicativeGrants made under this subsection may not be duplicative of any other grants made under any other provision of law for similar or related purposes.4.Congressional oversightNot later than 1 year after the date of the enactment of this Act and in each of the following 2 years thereafter, the Secretary of State shall provide to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate a briefing on the status of any activities carried out pursuant to this Act during the preceding year, which shall include, among other information, the following:(1)A summary of all exchanges conducted under the Global Electoral Exchange Program, including information regarding grantees, participants, and the locations where program activities were held.(2)A description of the criteria used to select grantees under the Global Electoral Exchange Program.(3)Any recommendations for the improvement of the Global Electoral Exchange Program, based on the purpose specified in section 3(b).5.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized to be appropriated.Passed the House of Representatives May 20, 2019.Cheryl L. Johnson,Clerk